DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment was filed on 5/23/2022.
Claims 6-7, 11, and 17-18 are canceled. Claims 20-21 are newly added. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/810,475, filed on 11/13/2017.
This application, ADS dated 5/25/2020, claims priority to US Application 15/810,475 filed 11/13/2017, which claims foreign priority to IL 249077 filed on 11/20/2016.
Drawings
The drawings were received on 5/23/2022.  These drawings, Figures 1A and 1B, are accepted.
Response to Arguments
Applicants’ arguments filed under Remarks on pages 7-9 on 5/23/2022 have been fully considered but they are not persuasive. Applicants state on page 7 regarding double patenting rejection that:

    PNG
    media_image1.png
    163
    654
    media_image1.png
    Greyscale

Amendment to claim 8 overcomes the rejection. However, rejection to claim 1 stands as claim 3 (claims 1+claim 3) of the US Patent No., 10,664,986 meets the limitation of claim 1.  See the rejection below. 
Regarding the remarks on page 8 with reference to 35 USC 102 rejection, the applicant states: 

    PNG
    media_image2.png
    169
    686
    media_image2.png
    Greyscale

The Examiner respectfully disagrees. Claim 1 is amended to have “any one of:” language that recites i), ii), iii), and iv). Limitation ii) seem to come from claim 7, however, ii) does not recite all of original claim 7 that was previously objected under allowable subject matter. Therefore, the action is made Final. 
Regarding the Applicant’s arguments, see Remarks on page 8, filed 5/23/2022, with respect to 35 USC 103 rejection have been fully considered and are persuasive.  The rejection of claims 8-10 has been withdrawn. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 (claims 1+3) of U.S. Patent No. 10,664,986 in view of US 2014/0163703 to Chang et al. The differences between the claim is generating an alarm based on the interaction points. Chang discloses ‘flag’ for status check. Flag is set to ‘true’ for example if number of splits that need to occur is incremented by one. “[I]f the blob's centroid is within the bounding box of the two occupants, the blob is added to an array of blobs that need to be split.”  (see Figures 15B and 15C; paragraphs [0088, 0129-0130]). Dependent claims 2-5 are similarly rejected in view of claims 2-5 of the patent 10,664,986. 
Claim 15 is similarly rejected as claim 1 over claims 9-10 (claims 9-10+ claim 6) of US patent No. 10,664,986. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0163703 to Chang et al. (hereafter, “Chang”).
With regard to claim 1 Chang discloses a method for determining occupants' interactions in a space (Figures 12-18), the method comprising: applying a computer vision algorithm to obtain locations of an occupant, in the space, over time (paragraphs [0047-0048, 0060, 0088], Figure 1 that includes a system showing the environment and computer system with a network 104, paragraph [0050]; Figure 2 where in a controlled space like a room, an occupant is tracked/analyzed in a region 148 for example, paragraph [0053], Figure 10 and paragraph [0054]); and using a processor to compare locations of a plurality of occupants to extract interaction points between the plurality of occupants, (paragraphs [0064-0071, 0128, 0130; and Figures 15A-15C where “the bounding boxes of the occupants are compared to determine if they are identical”), wherein the interaction points comprise any one of: i) locations in the space in which at least two occupants are located within a defined time period, in a repetitive pattern, ii) locations in the space in which a sitting body position of an occupant is detected (paragraphs [0047-0049, 0051, 0057, 0060, 0134, and so on], Figs. 2 and 10 for example where a sitting boy position of an occupant 180a, 180b is located), iii) locations in the space in which a plurality of occupants are located for a time period over a specified threshold, iv) locations in the space in which a number of occupants above a specified threshold are located within a defined time period, and generate an alarm based on the interaction points (paragraphs [0088, 0129-0130]).
With regard to claim 2 Chang discloses wherein the computer vision algorithm comprises detecting a shape of the occupant and tracking the shape of the occupant to obtain the location of the occupant (paragraphs [0102-0105]).
With regard to claim 3 Chang discloses wherein the interaction points comprise locations in the space in which at least two occupants are situated at a distance within a pre-determined range, from each other (Fig. 13B, paragraph [0122], process starts at Fig. 12A continuing to Fig. 13B).
With regard to claim 15, claim 15 is rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claim 15. Chang discloses a system, a camera, processor in Figs. 1, 2, 10, and 19; sensor 108 being the camera with a CCD, processor 904, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.
With regard to claim 16, claim 16 is rejected same as claim 3 and the arguments similar to that presented above for claim 3 are equally applicable to claim 16, and all of the other limitations similar to claim 3 are not repeated herein, but incorporated by reference.
With regard to claim 19 Chang discloses wherein the processor is configured to cause a change in a display based on the interaction points (output devices 914, Figure 19, paragraph [0138] where one of the output device maybe a display where results are being displayed).

Allowable Subject Matter
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-10 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record fails to teach, disclose or suggest the limitation/feature “receive images of a space, create a history log of an occupant based on tracking of the occupant through the images of the space to obtain locations in the space of the occupant over time, maintain a database of the history logs, create a map of occupant interaction in the space based on comparison of history logs, the map comprising locations in which at least two occupants are situated at a distance, which is within a pre-determined range, from each other, and generate a signal indicative of compliance with physical distancing rules” recited in claim 8. Dependent claims 9-10 and 12-14 are rejected for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669